IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MAR-DEL HOLDINGS, LLC,            :           No. 229 MAL 2020
                                  :
                Petitioner        :
                                  :           Petition for Allowance of Appeal
                                  :           from the Order of the
           v.                     :           Commonwealth Court
                                  :
                                  :
ORANGE TOWNSHIP BOARD OF          :
SUPERVISORS AND PATRICIA          :
BREWSTER, ROBERT BREWSTER, FRED :
BROCKWAY, JAN BROCKWAY, JOHN      :
D'ORAZIO, PAM D'ORAZIO, SUSAN B.  :
FETTERMAN, NATHANIAL FLOOK,       :
SHERRY FLOOK, CHARLES             :
FRITZ,JENNIFER FRITZ, COREY       :
HUGHES, JAYLENN MILLER, ANDREW    :
SMITH, CHRISTINE SMITH, ERIC SORG :
AND ERIN SORG,                    :
                                  :
                Respondents       :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.